     Case 2:21-cr-00106-MCS Document 28 Filed 05/12/21 Page 1 of 2 Page ID #:454



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   MAXWELL COLL (Cal. Bar No. 312651)
     Assistant United States Attorneys
 5   Major Frauds/General Crimes Section
          1100/1200 United States Courthouse
 6        312 North Spring Street
          Los Angeles, California 90012
 7        Telephone: (213) 894-0102/1785
          Facsimile: (213) 894-6269/0141
 8        E-mail: Andrew.Brown@usdoj.gov
                  Maxwell.Coll@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA

11                          UNITED STATES DISTRICT COURT

12                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

13   UNITED STATES OF AMERICA,               Case No. 2:21-cr-00106-MCS

14             Plaintiff,                    PLAINTIFF UNITED STATES OF
                                             AMERICA’S MEMORANDUM OF POINTS AND
15                   v.                      AUTHORITIES IN OPPOSITION TO THE
                                             MOTIONS FOR LEAVE TO PROCEED
16   U.S. PRIVATE VAULTS, INC.,              ANONYMOUSLY BY MOVANTS TENANT-1
       California Corporate                  AND TENANT-2 [DOCKET NO. 11],
17     Number C3405297,                      TENANT-3 [DOCKET NO. 15] AND
                                             TENANT-4 [DOCKET NO. 19]
18             Defendant.
                                             Date:      June 7, 2021
19                                           Time:      3:00 p.m.
                                             Courtroom: 7C, the Honorable
20                                                      Mark C. Scarsi

21

22

23

24

25

26

27

28
     Case 2:21-cr-00106-MCS Document 28 Filed 05/12/21 Page 2 of 2 Page ID #:455



 1                   MEMORANDUM OF POINTS AND AUTHORITIES

 2        Plaintiff United States of America (“the government”)

 3   respectfully submits this memorandum of points of authorities in

 4   opposition to the motions for leave to proceed anonymously filed by

 5   movants Tenant-1 and Tenant-2 (docket no. 11), Tenant-3 (docket no.

 6   15) and Tenant-4 (docket no. 19).       Contemporaneously herewith, the

 7   government has filed its opposition to the motions for return of

 8   property pursuant to Fed. R. Crim. P. 41(g) filed by movants Tenant-1

 9   and Tenant-2 (docket no. 12), Tenant-3 (docket no. 16) and Tenant-4

10   (docket no. 20).    For the reasons set forth in the government’s

11   opposition, the movant Tenants motions should be denied.

12   Accordingly, the government respectfully submits that the movants’

13   motion to proceed anonymously should be denied or deemed moot.

14   Dated: May 12, 2021               Respectfully submitted,

15                                     TRACY L. WILKISON
                                       Acting United States Attorney
16
                                       BRANDON D. FOX
17                                     Assistant United States Attorney
                                       Chief, Criminal Division
18

19                                      /s/
                                       ANDREW BROWN
20                                     MAXWELL COLL
                                       Assistant United States Attorney
21
                                       Attorneys for Plaintiff
22                                     UNITED STATES OF AMERICA

23

24

25

26

27

28

                                            1
